DETAILED ACTION
	This Office action is based on the amendments filed February 19, 2021 for application 16/785,355.  Claims 1, 2, 4-6, 9, 10, 12, 24-26, and 33 have been amended and claims 28-31 have been cancelled; claims 1-27, 32, and 33 are currently pending.

Allowable Subject Matter
Claims 1-27, 32, and 33 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed apparatus comprising a surgical drape, a transrectal device, a surgical arm coupled to the transrectal device, and a canopy portion for at least partially covering a proximal portion of the transrectal device and to permit a user to manipulate the transrectal device through the canopy portion such that the canopy portion collectively moves with the surgical arm and the proximal portion of the transrectal device, wherein the proximal portion of the transrectal device is mounted on the surgical arm and the canopy portion is configured to cover at least a portion of the surgical arm and the proximal portion of the transrectal device when a distal portion transrectal device is inserted into a patient, and wherein the canopy portion is configured to permit the user to move the transrectal device by holding and moving the proximal portion of the transrectal device through the canopy portion with the canopy portion disposed between a hand of the user and the transrectal device in combination with the other claimed limitations.
Claims 2-27, 32, and 33 are allowed because they depend from allowed claim 1.

The closest prior art of record is Kaska (US Patent 8,286,637) which discloses a surgical drape capable of covering a patient and a transrectal device during a surgical treatment of the patient, the drape comprising: a canopy portion (10) sized and shaped to be capable of at least partially covering a proximal portion of a transrectal device, the canopy portion capable of 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2021